DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 2-21 are pending.
Claim Objections
Claim 12 is objected to because of the following informalities: On line 7 of claim 12, the Examiner suggests changing “series the capacitors” to --the series capacitors-- for grammatical purposes. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,778,174, as cited by the Applicant. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1 and 6 of ‘174 substantially recite the same limitations in claim 12 of the instant application including: the first resonant circuit including a first inductor in series with a first capacitor; the second resonant circuit including a second inductor and a second capacitor (i.e. “first LC resonant circuit and second LC resonant circuit” in claim 1 of ‘174 which respectively include “a first series LC shunt circuit and a second series LC shunt circuit” (each of the shunt circuits has an L inductor and a C capacitor component)). Thus, claim 12 has been rejected under an “anticipatory type” type analysis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. US 2016/0294351.
As per claims 2, 3, and 5, Huang et al. discloses in Fig. 7 a filter assembly (e.g. filter 300) comprising:
as per claim 2, an integrated passive device die including an integrated passive device capacitor (e.g. capacitor C3; As stated in Paragraph 34, capacitor C3 is a chip-type element or “integrated passive device die”.); a first resonant circuit (e.g. series resonant circuit 320) including a first inductor (e.g. inductor L31) in series with a first capacitor (e.g. capacitor C31), the first inductor and the first capacitor being external to the integrated passive device die (Paragraphs 34-35 and related Fig. 5; As stated and shown, inductor L31 and capacitor C31 are separate chip-type elements from capacitor C3, thus are necessarily “external to the integrated passive device die”.); and a second resonant circuit (e.g. series resonant circuit 330) external to the integrated passive device die (Paragraphs 34-35 and related Fig. 5; As stated and shown, inductor L32 and capacitor C32 which are part of circuit 330 are separate chip-type elements from capacitor C3, thus are necessarily “external to the integrated passive device die”.), and the integrated passive device capacitor being coupled between the first resonant circuit and the second resonant circuit (Fig. 3; Capacitor C3 is electrically connected between the series resonant circuits 320 and 330.); the first resonant circuit, the second resonant circuit, and the integrated passive device capacitor being included in a band pass filter (Fig. 4; As shown, filter 300 has a pass band between attenuation points P41 and P42, thus is necessarily a “band pass filter”.);
as per claim 3, wherein the first capacitor is a surface mount capacitor (related Fig. 5; The elements within the filter 300 are mounted on a substrate 520, thus capacitor C31 is necessarily a “surface mount capacitor”.); and
as per claim 5, wherein the second resonant circuit includes a second surface mount capacitor (Paragraph 34 and related Fig. 5; Capacitor C32 is a chip-type element that is disposed on substrate 520, thus is necessarily “a second surface mount capacitor”.).
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. US 2010/0026420, as cited by the Applicant.
As per claims 12-13, Chin et al. discloses in Fig. 2 a band pass filter (Paragraph 13, band pass filter therein) comprising:
as per claim 12, a first resonant circuit (e.g. resonator 11) including a first inductor (e.g. inductor L1) in series with a first capacitor (e.g. capacitor C1); a second resonant circuit (e.g. resonator 12) including a second inductor (e.g. inductor L2) and a second capacitor (e.g. capacitor C2); series capacitors (e.g. capacitors C12 and C23) arranged in series with each other, a series capacitor (e.g. capacitor C12) of the series capacitors being coupled between the first and second resonant circuits; and a bridge capacitor (e.g. capacitor C0) coupled in parallel with the series capacitors, the band pass filter having a pass band (Fig. 6 and Paragraph 15; Fig. 6 shows a pass band of the band pass filter in Fig. 2.); and
as per claim 13, wherein the series capacitors and the bridge capacitor are implemented on an integrated passive device die (Paragraph 25 and Fig. 5; The elements in Fig. 2 are implemented in an integrated structure (i.e. “integrated passive device die”) which is one single package as shown.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0318889 in view of Kundu US 2007/0120627, as cited by the Applicant.
As per claim 20, Lee et al. discloses a diversity receive module (e.g. diversity module 200) comprising: a diversity receive port (e.g. antenna port) arranged to receive a signal from a diversity antenna (Paragraph 6; The module 200 receives a signal from a diversity antenna.); and a band pass filter (e.g. band pass filter 150a) having an input (e.g. left terminal of filter 150a) coupled to the diversity receive port (The left terminal of the filter 150a is coupled to the antenna port via switch 110.).
However, Lee et al. does not include the band pass filter including a first LC resonant circuit, a second LC resonant circuit, capacitors arranged in series with each other and including a capacitor coupled between the first LC resonant circuit and the second LC resonant circuit, and a bridge capacitor coupled in parallel with the capacitors, the bridge capacitor arranged to create a transmission zero below a passband of the band pass filter.
Kundu exemplarily discloses in Fig. 12 a bandpass filter 108. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic band pass filters 150a of Lee et al. with the specific band pass filter of Kundu as being obvious art substitutions of equivalents.
As an obvious consequence of the modification, the combination would have necessarily included: the band pass filter including a first LC resonant circuit (Fig. 12 of Kundu, resonator 110), a second LC resonant circuit (Fig. 12 of Kundu, resonator 112), capacitors (Fig. 12 of Kundu, capacitors 117 and 118) arranged in series with each other and including a capacitor (Fig. 12 of Kundu, capacitor 117) coupled between the first LC resonant circuit and the second LC resonant circuit, and a bridge capacitor (Fig. 12 of Kundu, capacitor 150) coupled in parallel with the capacitors, the bridge capacitor arranged to create a transmission zero below a passband of the band pass filter (Paragraph 53 and Fig. 14 of Kundu; As stated, capacitor 150 creates an attenuation pole at the lower-passband side of the pass band of the bandpass filter.).
Allowable Subject Matter
Claims 4, 6-11, 14-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843